833 F.2d 1023
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Richard L. HALL, Petitioner,v.GENERAL SERVICES ADMINISTRATION, Respondent.
No. 87-3466.
United States Court of Appeals, Federal Circuit.
Oct. 14, 1987.

Before FRIEDMAN, DAVIS and NIES, Circuit Judges.
PER CURIAM.

DECISION

1
Richard L. Hall seeks review of the final decision of the Merit Systems Protection Board, Docket No. CH07528710452, dismissing, for lack of jurisdiction, his appeal of the General Services Administration's (GSA) decision to terminate him from his one-year temporary appointment as a Utility Systems Repairer Operator.  We affirm on the basis of the board's decision.

OPINION

2
Hall does not dispute that he began employment with GSA under a one-year temporary appointment, that GSA terminated him during the one-year period, and that terminations of temporary employees are not appealable to the board.  See 5 U.S.C. Sec. 7511(a)(1)(A) (1982);  5 C.F.R. Sec. 752.301 (1987).  Hall appears to argue that because of his prior military service in the United States Coast Guard, he nevertheless has appeal rights.  That argument, however, has no legal basis and, therefore, provides no grounds for overturning the board's decision.